Citation Nr: 0022539	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran had honorable service from September 1948 to 
August 1952, and other than honorable service from September 
1952 to January 1956.  He died on May [redacted], 1996.  The 
appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The first issue listed on the title page of this decision 
will be addressed in the decision below.  The second and 
third issues listed on the title page will be addressed in a 
remand appearing at the end of the decision.


FINDING OF FACT

The veteran is not shown to have been entitled to receive 
compensation at the rate of 100 percent on a continuous basis 
for a period of 10 or more years immediately preceding death.


CONCLUSION OF LAW

The criteria for an award of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, under the law, the appellant 
would be entitled to receive compensation, in the same manner 
as if the veteran's death was service connected, if the 
veteran had been in receipt or entitled to receive 
compensation at the time of his death for a service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318(b)(1).  However, the Board would point out 
that the veteran's sole service-connected disability was 
conversion reaction, for which service connection was not 
established until August 1994, with an effective date of 
March 10, 1994, less than three years prior to his death, .  
Therefore, even if the veteran would, in accordance with 
Green v. Brown, 10 Vet. App. 111, 115 (1997), have been 
entitled to a 100 percent rating for such disability from the 
effective date of service connection for conversion reaction, 
March 10, 1994, less than three years (rather than the 
requisite ten) would have elapsed until his death.  Finally, 
while the appellant has raised a claim for service connection 
for post-traumatic stress disorder (PTSD), for the purpose of 
accrued benefits (as is addressed further in a remand set 
forth hereinbelow), even the favorable resolution of that 
claim would not result in such an effective date as would 
permit an award of the appealed for DIC benefit in accordance 
with 38 U.S.C.A. § 1318.  See VAOPGCPREC 16-97 (April 17, 
1997).  For those reasons, and because the law, rather than 
the evidence, is dispositive of this issue on appeal, the 
claim for an award of DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 is without legal merit and must be denied on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that the appellant has not alleged that the 
veteran would have been entitled to a total disability rating 
for the relevant statutory period based on clear and 
unmistakable error (CUE) in a rating decision made by the RO 
during the veteran's lifetime, and, therefore, the Board is 
not required to consider a CUE claim.  See Ruiz v. Gober, 10 
Vet. App. 352, 357 (1997).

The Board also notes that, for claims under 38 U.S.C.A. 
§ 1318 which were filed after March 1992, including the claim 
by the appellant in the instant case, 38 C.F.R. § 20.1106 
precludes consideration of a claim by a surviving spouse that 
the veteran was hypothetically entitled to a total disability 
rating for the relevant statutory period without regard to 
the prior disposition of any claims he raised during his 
lifetime.  See Carpenter v. West, 11 Vet. App. 140, 146-47 
(1998).


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the record reflects 
that the veteran was terminally hospitalized at Britthaven 
Snow Hill Nursing Home, 1304 S.E. 2nd St., Snow Hill, North 
Carolina 28580, under a contract with VA, and he died at such 
facility on May [redacted], 1996.  However, the Board's review 
of the record indicates that any report(s) which may have been 
prepared concerning the circumstances incident to the 
veteran's death in the contract nursing home have not yet 
been procured by the RO.  Inasmuch as such action is required 
whether or not the appellant's related claim for service 
connection for the cause of the veteran's death is well-
grounded, see Costantino v. Brown, 12 Vet. App. 517, 520 
(1999), the Board finds that the issue of entitlement to 
service connection for the cause of the veteran's death must 
be remanded for that purpose prior to further appellate 
review. 

The Board further observes that, in a statement received in 
August 1996, the appellant asserted, for the purpose of 
accrued benefits, a claim of entitlement to service 
connection for PTSD.  That claim is referred to the RO for 
appropriate action and is further addressed below. 

Finally, inasmuch as the appellant's remaining certified 
claim, entitlement to Chapter 35 Dependents' Educational 
Assistance, is potentially dependent on the resolution of her 
claim for service connection for the cause of the veteran's 
death (see 38 U.S.C.A. §§ 3500, 3501 (West 1991)), the Board 
will defer consideration of that claim, pending further 
action by the RO while this case is in remand status.  

Accordingly, the case is REMANDED for the following:  


1.  The RO should advise the appellant to 
obtain and submit copies of any clinical 
records bearing on the veteran's death, 
to specifically include any and all 
clinical reports which may have been 
prepared in conjunction with his demise, 
on May [redacted], 1996, at Britthaven Snow Hill 
Nursing Home, 1304 S.E. 2nd St., Snow 
Hill, North Carolina 28580.  If the 
appellant requires VA's assistance in 
that regard, the RO, after obtaining any 
necessary release from her, should 
attempt to secure copies of any such 
records.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the appellant's claim for 
service connection for PTSD, for the 
purpose of accrued benefits, and 
readjudicate her claims for service 
connection for the cause of the veteran's 
death and for Chapter 35 benefits.  

3.  If the decision on the issues of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to Chapter 35 benefits 
remains adverse to the appellant, or if 
she expresses disagreement with a denial 
of entitlement to service connection for 
PTSD for the purpose of accrued benefits, 
she and her representative should be 
provided with an appropriate Supplemental 
Statement of the Case and an opportunity 
to respond thereto, and she and her 
representative should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to the 
issue of entitlement to service 
connection for PTSD for the purpose of 
accrued benefits.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on all matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals




